UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22050 Exact name of registrant as specified in charter: Delaware Enhanced Global Dividend and Income Fund Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800)523-1918 Date of fiscal year end: November 30, 2011 Date of reporting period: August 31, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Enhanced Global Dividend and Income Fund August 31, 2011 Number of Value Shares (U.S. $) Common Stock – 53.21%v Consumer Discretionary – 5.08% Bayerische Motoren Werke $ †DIRECTV Class A *Don Quijote *Genuine Parts Lowe's Mattel PPR *†Promotora de Informaciones ADR Publicis Groupe Sumitomo Rubber Industries *Techtronic Industries Toyota Motor Vivendi Yue Yuen Industrial Holdings Consumer Staples – 5.84% Aryzta Coca-Cola Amatil ConAgra Foods Greggs Kimberly-Clark Kraft Foods Class A *Lorillard Safeway Tesco Diversified REITs – 0.80% Cambridge Industrial Trust Corio Cyrela Brazil Realty *Investors Real Estate Trust Lexington Realty Trust Orix JREIT 17 Stockland Energy – 4.70% Banpu NVDR Chevron CNOOC ConocoPhillips Petroleo Brasileiro ADR Royal Dutch Shell ADR Spectra Energy Total Total ADR Williams Financials – 5.43% Allstate AXA Bank of New York Mellon †Commerzbank Gallagher (Arthur J.) Marsh & McLennan *Mitsubishi UFJ Financial Group Nordea Bank *Fifth Street Finance Solar Capital Standard Chartered Travelers UniCredit Healthcare – 6.77% Abbott Laboratories †Alliance HealthCare Services Baxter International Bristol-Myers Squibb Johnson & Johnson Meda Class A Merck Novartis Pfizer Sanofi Sanofi ADR Teva Pharmaceutical Industries ADR Healthcare REITs – 0.12% Cogdell Spencer Ventas Hotel REITs – 0.38% Ashford Hospitality Trust DiamondRock Hospitality Industrial REITs – 0.66% *DCT Industrial Trust †First Industrial Realty Trust Goodman Group STAG Industrial Industrials – 5.83% Alstom Asahi Glass Cie de Saint-Gobain Deutsche Post East Japan Railway †Flextronics International ITOCHU *Koninklijke Philips Electronics †Mobile Mini Northrop Grumman Raytheon Singapore Airlines Teleperformance Vallourec *Waste Management Information Technology – 4.43% Automatic Data Processing Canon ADR †CGI Group Class A HTC Intel Microsoft *†Sohu.com Malls REITs – 0.49% General Growth Properties Simon Property Group Manufactured Housing REIT – 0.10% Equity Lifestyle Properties Materials – 3.75% ArcelorMittal †AuRico Gold duPont (E.I.) deNemours Lafarge MeadWestvaco Rexam Rio Tinto Yamana Gold Mixed REITs – 0.38% *Digital Realty Trust Duke Realty Mortgage REITs – 0.30% *Chimera Investment *Cypress Sharpridge Investments Starwood Property Trust Multifamily REITs – 0.19% Camden Property Trust Office REITs – 0.58% @Alstria Office REIT Government Properties Income Trust Link REIT Mack-Cali Realty Parkway Properties SL Green Realty Real Estate Management & Development – 0.14% Mitsubishi Estate *Renhe Commercial Holdings Self-Storage REIT – 0.05% *Extra Space Storage Shopping Center REITs – 0.69% ∏Charter Hall Retail REIT Kimco Realty Ramco-Gershenson Properties Trust *Regency Centers Unibail-Rodamco Westfield Group Westfield Retail Trust Single Tenant REIT – 0.16% *National Retail Properties Specialty REIT – 0.22% *Entertainment Properties Trust Telecommunications – 3.84% AT&T CenturyLink *Frontier Communications †GeoEye Mobile TeleSystems ADR †NII Holdings Telefonica Verizon Communications Vodafone Group Utilities – 2.28% Edison International National Grid National Grid ADR *NorthWestern Progress Energy Total Common Stock (cost $85,407,985) Convertible Preferred Stock – 2.36% Consumer Cyclical – 0.11% Goodyear Tire & Rubber 5.875% exercise price $18.21 expiration date 3/31/14 Consumer Non-Cyclical – 0.39% *HealthSouth 6.50% exercise price $30.50, expiration date 12/31/49 Electric – 0.20% PPL 9.50% exercise price $28.80, expiration date 7/1/13 Energy – 0.71% *Apache 6.00% exercise price $109.12, expiration date 8/1/13 #Chesapeake Energy 144A 5.75% exercise price $27.94, expiration date 12/31/49 SandRidge Energy 8.50% exercise price $8.01, expiration date 12/31/49 Insurance – 0.37% Aspen Insurance Holdings 5.625% exercise price $29.28, expiration date 12/31/49 MetLife 5.00% exercise price $44.27 expiration date 9/11/13 Technology – 0.58% *Lucent Technologies Capital Trust I 7.75% exercise price $24.80, expiration date 3/15/17 Total Convertible Preferred Stock (cost $3,723,291) Principal Amount° Agency Collateralized Mortgage Obligations – 0.26% Fannie Mae REMICs Series 2001-50 BA 7.00% 10/25/41 USD Series 2003-122 4.50% 2/25/28 Freddie Mac REMICs Series 2% 1/15/18 Series 3% 4/15/33 Series 3% 4/15/35 Series 3% 7/15/30 Total Agency Collateralized Mortgage Obligations (cost $365,999) Agency Mortgage-Backed Securities – 1.66% •Fannie Mae ARM 2.531% 4/1/36 4.899% 3/1/38 5.139% 11/1/35 5.93% 10/1/36 6.025% 10/1/36 6.268% 4/1/36 Fannie Mae S.F. 15 yr 4.00% 7/1/25 4.00% 8/1/25 4.00% 11/1/25 5.50% 1/1/23 Fannie Mae S.F. 30 yr 5.00% 12/1/36 5.00% 12/1/37 5.00% 2/1/38 6.50% 6/1/36 6.50% 10/1/36 6.50% 12/1/37 Freddie Mac 6.00% 1/1/17 •Freddie Mac ARM 4.075% 7/1/36 5.81% 10/1/36 Freddie Mac S.F. 15 yr 5.00% 6/1/18 5.00% 12/1/22 Freddie Mac S.F. 30 yr 5.00% 1/1/34 7.00% 11/1/33 9.00% 9/1/30 GNMA I S.F. 30 yr 7.50% 12/15/23 7.50% 1/15/32 9.50% 9/15/17 12.00% 5/15/15 GNMA II S.F. 30 yr 6.00% 11/20/28 6.50% 2/20/30 Total Agency Mortgage-Backed Securities (cost $2,380,010) Commercial Mortgage-Backed Securities – 1.21% #American Tower Trust 144A Series 2007-1A AFX 5.42% 4/15/37 Bank of America Merrill Lynch Commercial Mortgage •Series 2004-3 A5 5.73% 6/10/39 Series 2004-5 A3 4.561% 11/10/41 Series 2005-1 A3 4.877% 11/10/42 •Series 2005-6 A4 5.367% 9/10/47 Bear Stearns Commercial Mortgage Securities •Series 2006-PW12 A4 5.903% 9/11/38 Series 2007-PW15 A4 5.331% 2/11/44 •wCommercial Mortgage Pass Through Certificates Series 2005-C6 A5A 5.116% 6/10/44 Goldman Sachs Mortgage Securities II *Series 2004-GG2 A6 5.396% 8/10/38 Series 2005-GG4 A4A 4.751% 7/10/39 •Series 2006-GG6 A4 5.553% 4/10/38 •JPMorgan Chase Commercial Mortgage Securities Series 2005-LDP3 A4A 4.936% 8/15/42 •LB-UBS Commercial Mortgage Trust Series 2004-C4 A4 5.497% 6/15/29 •Morgan Stanley Capital I Series 2007-T27 A4 5.795% 6/11/42 #Timberstar Trust Series 2006-1A A 144A 5.668% 10/15/36 Total Commercial Mortgage-Backed Securities (cost $1,683,498) Convertible Bonds – 10.71% Brokerage – 0.38% *Jefferies Group 3.875% exercise price $38.35, expiration date 11/1/29 Capital Goods – 0.83% AAR 1.75% exercise price $29.27, expiration date 1/1/26 L-3 Communications Holdings 3.00% exercise price $97.79, expiration date 8/1/35 #Owens-Brockway Glass Container 144A 3.00% exercise price $47.47, expiration date 5/28/15 Communications – 2.38% #Alaska Communications Systems Group 144A 6.25% exercise price $10.28, expiration date 4/27/18 *#Clearwire Communications 144A 8.25% exercise price $7.08, expiration date 11/30/40 *Leap Wireless International 4.50% exercise price $93.21, expiration date 7/15/14 Level 3 Communications 3.50% exercise price $5.46, expiration date 6/15/12 *NII Holdings 3.125% exercise price $118.32, expiration date 6/15/12 Rovi 2.625% exercise price $47.36, expiration date 2/10/40 SBA Communications 4.00% exercise price $30.38, expiration date 10/1/14 Consumer Cyclical – 1.07% ArvinMeritor 4.00% exercise price $26.73, expiration date 2/15/27 Live Nation Entertainment 2.875% exercise price $27.14, expiration date 7/14/27 Pantry 3.00% exercise price $50.09, expiration date 11/15/12 Consumer Non-Cyclical – 1.37% *Alere 3.00% exercise price $43.98, expiration date 5/15/16 Amgen 0.375% exercise price $79.48, expiration date 2/1/13 Dendreon 2.875% exercise price $51.24, expiration date 1/13/16 Medtronic 1.625% exercise price $54.00, expiration date 4/15/13 Mylan 3.75% exercise price $13.32, expiration date 9/10/15 NuVasive 2.75% exercise price $42.13, expiration date 6/30/17 Energy – 0.35% James River Coal 4.50% exercise price $25.78, expiration date 12/1/15 Transocean *1.50% exercise price $164.19, expiration date 12/15/37 1.50% exercise price $164.19, expiration date 12/15/37 Financials – 0.82% #Ares Capital 144A 5.75% exercise price $19.13, expiration date 2/1/16 #BGC Partners 144A 4.50% exercise price $9.84, expiration date 7/13/16 Euronet Worldwide 3.50% exercise price $40.48, expiration date 10/15/25 Industrials – 0.09% #Altra Holdings 144A 2.75% exercise price $27.70, expiration date 2/27/31 Real Estate – 0.64% Health Care REIT 3.00% exercise price $51.16, expiration date 11/30/29 #Lexington Realty Trust 144A 6.00% exercise price $7.09, expiration date 1/11/30 Technology – 2.78% Advanced Micro Devices 6.00% exercise price $28.08, expiration date 4/30/15 #Ciena 144A 3.75% exercise price $20.17, expiration date 10/15/18 Equinix 4.75% exercise price $84.32, expiration date 6/15/16 ΦHologic 2.00% exercise price $38.59, expiration date 12/15/37 Intel 3.25% exercise price $22.45, expiration date 8/1/39 Linear Technology 3.00% exercise price $44.11, expiration date 5/1/27 *SanDisk 1.50% exercise price $52.37, expiration date 8/11/17 VeriSign 3.25% exercise price $34.37, expiration date 8/15/37 Total Convertible Bonds (cost $16,392,078) Corporate Bonds – 35.64% Automotive – 1.61% *American Axle & Manufacturing 7.875% 3/1/17 ArvinMeritor 8.125% 9/15/15 #Chrysler Group 144A 8.25% 6/15/21 *Dana Holding 6.75% 2/15/21 Ford Motor 7.45% 7/16/31 Ford Motor Credit 12.00% 5/15/15 #International Automotive Components Group 144A 9.125% 6/1/18 *#Jaguar Land Rover 144A 8.125% 5/15/21 #Pinafore 144A 9.00% 10/1/18 Banking – 1.36% Abbey National Treasury Services 4.00% 4/27/16 BAC Capital Trust VI 5.625% 3/8/35 Capital One Financial 4.75% 7/15/21 City National 5.25% 9/15/20 Fifth Third Bancorp 3.625% 1/25/16 •Fifth Third Capital Trust IV 6.50% 4/15/37 Goldman Sachs Group 5.25% 7/27/21 5.375% 3/15/20 •#HBOS Capital Funding 144A 6.071% 6/29/49 *JPMorgan Chase 4.35% 8/15/21 JPMorgan Chase Capital XXV 6.80% 10/1/37 KeyCorp 5.10% 3/24/21 PNC Funding 5.125% 2/8/20 5.25% 11/15/15 5.625% 2/1/17 •Regions Financing Trust 6.625% 5/15/47 Santander Holdings USA 4.625% 4/19/16 •SunTrust Capital VIII 6.10% 12/15/36 SVB Financial Group 5.375% 9/15/20 US Bancorp 4.125% 5/24/21 •USB Capital IX 3.50% 10/29/49 Wachovia •0.619% 10/15/16 *5.25% 8/1/14 5.625% 10/15/16 *Wells Fargo 4.60% 4/1/21 •Wells Fargo Capital XIII 7.70% 12/29/49 Basic Industry – 4.63% *AK Steel 7.625% 5/15/20 Alcoa 6.75% 7/15/18 #Algoma Acquisition 144A 9.875% 6/15/15 #APERAM 144A 7.75% 4/1/18 #Appleton Papers 144A 10.50% 6/15/15 ArcelorMittal *5.50% 3/1/21 9.85% 6/1/19 *Associated Materials 9.125% 11/1/17 #Barrick North America Finance 144A 5.70% 5/30/41 #Building Materials Corporation of America 144A 6.75% 5/1/21 #Cemex Espana Luxembourg 144A 9.25% 5/12/20 #CODELCO 144A 3.75% 11/4/20 Dow Chemical *4.25% 11/15/20 8.55% 5/15/19 #FMG Resources August 2006 144A 6.875% 2/1/18 7.00% 11/1/15 Georgia-Pacific 8.00% 1/15/24 #144A 5.40% 11/1/20 Headwaters 7.625% 4/1/19 Hexion US Finance 9.00% 11/15/20 Interface 7.625% 12/1/18 International Paper 9.375% 5/15/19 #International Wire Group Holdings 144A 9.75% 4/15/15 *#James River Escrow 144A 7.875% 4/1/19 #JMC Steel Group 144A 8.25% 3/15/18 #Kinove German Bondco 144A 9.625% 6/15/18 #Longview Fibre Paper & Packaging 144A 8.00% 6/1/16 Lyondell Chemical 11.00% 5/1/18 #MacDermid 144A 9.50% 4/15/17 #Masonite International 144A 8.25% 4/15/21 #Millar Western Forest Products 144A 8.50% 4/1/21 Momentive Performance Materials 9.00% 1/15/21 #Murray Energy 144A 10.25% 10/15/15 Norcraft 10.50% 12/15/15 #Nortek 144A 8.50% 4/15/21 *Ply Gem Industries 13.125% 7/15/14 Polypore International 7.50% 11/15/17 Ryerson •7.629% 11/1/14 12.00% 11/1/15 Teck Resources 9.75% 5/15/14 Brokerage – 0.07% Jefferies Group 6.25% 1/15/36 6.45% 6/8/27 Lazard Group 6.85% 6/15/17 Capital Goods – 2.32% #ABB Treasury Center USA 144A 4.00% 6/15/21 Berry Plastics 9.75% 1/15/21 10.25% 3/1/16 #DAE Aviation Holdings 144A 11.25% 8/1/15 Kratos Defense & Security Solutions 10.00% 6/1/17 *Manitowoc 9.50% 2/15/18 *Mueller Water Products 7.375% 6/1/17 Pregis 12.375% 10/15/13 Republic Services 4.75% 5/15/23 #Reynolds Group Issuer 144A 8.25% 2/15/21 *9.00% 4/15/19 9.875% 8/15/19 TriMas 9.75% 12/15/17 #Votorantim Cimentos 144A 7.25% 4/5/41 Communications – 3.57% AT&T 3.875% 8/15/21 CenturyLink 6.45% 6/15/21 *#Clearwire Communications 144A 12.00% 12/1/15 12.00% 12/1/17 #Columbus International 144A 11.50% 11/20/14 Cricket Communications 7.75% 5/15/16 *7.75% 10/15/20 #Crown Castle Towers 144A 4.883% 8/15/20 #Digicel Group 144A 9.125% 1/15/15 10.50% 4/15/18 DIRECTV Holdings 5.00% 3/1/21 #EH Holding 144A 7.625% 6/15/21 *Frontier Communications 7.125% 3/15/19 #Integra Telecom Holdings 144A 10.75% 4/15/16 Intelsat Bermuda 11.25% 2/4/17 PIK 11.50% 2/4/17 #Level 3 Communications 144A 11.875% 2/1/19 Level 3 Financing 10.00% 2/1/18 MetroPCS Wireless 6.625% 11/15/20 #MTS International Funding 144A 8.625% 6/22/20 NII Capital 7.625% 4/1/21 PAETEC Holding 9.875% 12/1/18 Qwest 8.375% 5/1/16 Qwest Communications International 7.50% 2/15/14 *#Satmex Escrow 144A 9.50% 5/15/17 Sprint Capital 8.75% 3/15/32 Telecom Italia Capital 5.25% 10/1/15 Telefonica Emisiones 5.462% 2/16/21 Telesat Canada 12.50% 11/1/17 Time Warner Cable 4.125% 2/15/21 8.25% 4/1/19 #Vivendi 144A 6.625% 4/4/18 West 7.875% 1/15/19 #Wind Acquisition Finance 144A 11.75% 7/15/17 Windstream 7.50% 4/1/23 7.875% 11/1/17 Consumer Cyclical – 1.69% #Brown Shoe 144A 7.125% 5/15/19 #Burlington Coat Factory Warehouse 144A 10.00% 2/15/19 *CKE Restaurants 11.375% 7/15/18 CVS Caremark 5.75% 5/15/41 Dave & Buster's 11.00% 6/1/18 DineEquity 9.50% 10/30/18 Express 8.75% 3/1/18 *Family Dollar Stores 5.00% 2/1/21 Hanesbrands 6.375% 12/15/20 Historic TW 6.875% 6/15/18 #Icon Health & Fitness 144A 11.875% 10/15/16 #Needle Merger Sub 144A 8.125% 3/15/19 OSI Restaurant Partners 10.00% 6/15/15 Quiksilver 6.875% 4/15/15 Time Warner 4.75% 3/29/21 Tops Holdings 10.125% 10/15/15 Wyndham Worldwide 5.625% 3/1/21 5.75% 2/1/18 Yum Brands 3.75% 11/1/21 Consumer Non-Cyclical – 1.51% Amgen 3.45% 10/1/20 4.10% 6/15/21 #Armored Autogroup 144A 9.25% 11/1/18 Bio-Rad Laboratories 4.875% 12/15/20 #Blue Merger Sub 144A 7.625% 2/15/19 #Bumble Bee Acquisition 144A 9.00% 12/15/17 CareFusion 6.375% 8/1/19 Celgene 3.95% 10/15/20 #Coca-Cola 144A 3.30% 9/1/21 Cott Beverages 8.375% 11/15/17 Covidien International Finance 4.20% 6/15/20 *Dean Foods 7.00% 6/1/16 Express Scripts 3.125% 5/15/16 Hospira 6.40% 5/15/15 McKesson 4.75% 3/1/21 Medco Health Solutions 4.125% 9/15/20 7.125% 3/15/18 NBTY 9.00% 10/1/18 *Pinnacle Foods Finance 10.625% 4/1/17 Quest Diagnostics 4.70% 4/1/21 Sara Lee 4.10% 9/15/20 *Visant 10.00% 10/1/17 #Viskase 144A 9.875% 1/15/18 #Woolworths 144A 3.15% 4/12/16 4.55% 4/12/21 Zimmer Holdings 4.625% 11/30/19 Energy – 5.54% American Petroleum Tankers Parent 10.25% 5/1/15 *Antero Resources Finance 9.375% 12/1/17 Aquilex Holdings 11.125% 12/15/16 #Calumet Specialty Products Partners 144A 9.375% 5/1/19 Chaparral Energy 8.25% 9/1/21 Chesapeake Energy *6.50% 8/15/17 6.625% 8/15/20 *6.875% 11/15/20 Comstock Resources 7.75% 4/1/19 Copano Energy 7.75% 6/1/18 Crosstex Energy 8.875% 2/15/18 Ecopetrol 7.625% 7/23/19 #Helix Energy Solutions 144A 9.50% 1/15/16 #Hercules Offshore 144A 10.50% 10/15/17 #Hilcorp Energy I 144A 8.00% 2/15/20 Holly 9.875% 6/15/17 #Laredo Petroleum 144A 9.50% 2/15/19 Linn Energy 8.625% 4/15/20 #144A 6.50% 5/15/19 MarkWest Energy Partners 6.50% 8/15/21 #NFR Energy 144A 9.75% 2/15/17 Noble Energy 8.25% 3/1/19 *Noble Holding International 4.625% 3/1/21 #Oasis Petroleum 144A 7.25% 2/1/19 Occidental Petroleum 3.125% 2/15/22 Offshore Group Investments 11.50% 8/1/15 #144A 11.50% 8/1/15 Pemex Project Funding Master Trust 6.625% 6/15/35 Petrobras International Finance 5.375% 1/27/21 PetroHawk Energy 7.25% 8/15/18 Petroleum Development 12.00% 2/15/18 Pioneer Drilling 9.875% 3/15/18 Pride International 6.875% 8/15/20 *Quicksilver Resources 7.125% 4/1/16 #SandRidge Energy 144A 7.50% 3/15/21 TNK-BP Finance 7.875% 3/13/18 Weatherford Bermuda 9.625% 3/1/19 #Woodside Finance 144A 8.125% 3/1/14 8.75% 3/1/19 Financials – 0.87% E Trade Financial PIK 12.50% 11/30/17 General Electric Capital 4.375% 9/16/20 5.30% 2/11/21 6.00% 8/7/19 •#ILFC E-Capital Trust I 144A 5.74% 12/21/65 #ILFC E-Capital Trust II 144A 6.25% 12/21/65 International Lease Finance 6.25% 5/15/19 8.75% 3/15/17 Nuveen Investments 10.50% 11/15/15 #144A 10.50% 11/15/15 Healthcare – 1.83% Accellent 10.00% 11/1/17 #AMGH Merger Sub 144A 9.25% 11/1/18 Community Health Systems 8.875% 7/15/15 #DJO Finance 144A 9.75% 10/15/17 #HCA Holdings 144A 7.75% 5/15/21 *HealthSouth 7.75% 9/15/22 #inVentiv Health 144A 10.00% 8/15/18 Lantheus Medical Imaging 9.75% 5/15/17 LVB Acquisition 11.625% 10/15/17 #Multiplan 144A 9.875% 9/1/18 *Radiation Therapy Services 9.875% 4/15/17 Radnet Management 10.375% 4/1/18 #STHI Holding 144A 8.00% 3/15/18 Thermo Fisher Scientific 3.60% 8/15/21 Industrials – 0.03% Yale University 2.90% 10/15/14 Insurance – 0.97% •American International Group 8.175% 5/15/58 •Chubb 6.375% 3/29/67 Coventry Health Care 5.45% 6/15/21 •Genworth Financial 6.15% 11/15/66 #Highmark 144A 4.75% 5/15/21 6.125% 5/15/41 •ING Groep 5.775% 12/29/49 •#Liberty Mutual Group 144A 7.00% 3/15/37 MetLife 6.40% 12/15/36 Prudential Financial 3.875% 1/14/15 *•XL Group 6.50% 12/29/49 Media – 2.48% Affinion Group 7.875% 12/15/18 #AMC Networks 144A 7.75% 7/15/21 *#AMO Escrow 144A 11.50% 12/15/17 *Cablevision Systems 8.00% 4/15/20 CCO Holdings 8.125% 4/30/20 #144A 7.00% 1/15/19 Clear Channel Communications 9.00% 3/1/21 Entravision Communications 8.75% 8/1/17 #Kabel BW Erste Beteiligungs 144A 7.50% 3/15/19 MDC Partners 11.00% 11/1/16 #144A 11.00% 11/1/16 NBCUniversal Media 4.375% 4/1/21 Nexstar Broadcasting 8.875% 4/15/17 #Ono Finance II 144A 10.875% 7/15/19 #Sinclair Television Group 144A 9.25% 11/1/17 #UPC Holding 144A 9.875% 4/15/18 Virgin Media Finance 8.375% 10/15/19 WMG Acquisition 9.50% 6/15/16 #XM Satellite Radio 144A 7.625% 11/1/18 Natural Gas – 0.13% El Paso Pipeline Partners Operating 6.50% 4/1/20 •Enbridge Energy Partners 8.05% 10/1/37 Energy Transfer Partners 9.70% 3/15/19 Enterprise Products Operating •7.034% 1/15/68 9.75% 1/31/14 Kinder Morgan Energy Partners 4.15% 3/1/22 9.00% 2/1/19 Nisource Finance 6.40% 3/15/18 Plains All American Pipeline 8.75% 5/1/19 Sempra Energy 6.15% 6/15/18 •TransCanada Pipelines 6.35% 5/15/67 Real Estate – 0.30% Brandywine Operating Partnership 4.95% 4/15/18 Developers Diversified Realty 4.75% 4/15/18 7.50% 4/1/17 7.875% 9/1/20 Digital Realty Trust 5.25% 3/15/21 5.875% 2/1/20 Health Care REIT 5.25% 1/15/22 #Qatari Diar Finance 144A 5.00% 7/21/20 Regency Centers 5.875% 6/15/17 Ventas Realty 4.75% 6/1/21 #WEA Finance 144A 4.625% 5/10/21 Services – 3.40% ARAMARK 8.50% 2/1/15 *#ARAMARK Holdings PIK 144A 8.625% 5/1/16 Beazer Homes USA 9.125% 6/15/18 9.125% 5/15/19 Cardtronics 8.25% 9/1/18 #Casella Waste Systems 144A 7.75% 2/15/19 *#Delta Air Lines 144A 12.25% 3/15/15 #Equinox Holdings 144A 9.50% 2/1/16 Harrah's Operating 10.00% 12/15/18 Host Marriott 6.375% 3/15/15 Iron Mountain 8.375% 8/15/21 Kansas City Southern de Mexico 8.00% 2/1/18 #144A 6.125% 6/15/21 Kansas City Southern Railway 13.00% 12/15/13 M/I Homes 8.625% 11/15/18 *Marina District Finance 9.875% 8/15/18 MGM Resorts International 11.375% 3/1/18 PHH 9.25% 3/1/16 *Pinnacle Entertainment 8.75% 5/15/20 RSC Equipment Rental 8.25% 2/1/21 10.25% 11/15/19 #Seven Seas Cruises 144A 9.125% 5/15/19 Standard Pacific 10.75% 9/15/16 *Swift Services Holdings 10.00% 11/15/18 *#Swift Transportation 144A 12.50% 5/15/17 #United Air Lines 144A 12.00% 11/1/13 Waste Management 2.60% 9/1/16 Western Union 3.65% 8/22/18 Technology – 2.21% *Advanced Micro Devices 7.75% 8/1/20 Aspect Software 10.625% 5/15/17 Avaya 9.75% 11/1/15 #144A 7.00% 4/1/19 PIK 10.125% 11/1/15 #Buccaneer Merger 144A 9.125% 1/15/19 *First Data 9.875% 9/24/15 11.25% 3/31/16 *GXS Worldwide 9.75% 6/15/15 Hewlett-Packard 4.30% 6/1/21 #iGate 144A 9.00% 5/1/16 MagnaChip Semiconductor 10.50% 4/15/18 #MedAssets 144A 8.00% 11/15/18 National Semiconductor 6.60% 6/15/17 #Seagate HDD Cayman 144A 7.75% 12/15/18 #Seagate Technology International 144A 10.00% 5/1/14 SunGard Data Systems 10.25% 8/15/15 Symantec 4.20% 9/15/20 #Telcordia Technologies 144A 11.00% 5/1/18 Transportation – 0.09% #Brambles USA 144A 3.95% 4/1/15 5.35% 4/1/20 Burlington Northern Santa Fe 3.45% 9/15/21 4.70% 10/1/19 5.65% 5/1/17 CSX 4.25% 6/1/21 5.50% 4/15/41 #ERAC USA Finance 144A 5.25% 10/1/20 Ryder System 3.50% 6/1/17 Utilities – 1.03% AES 8.00% 6/1/20 Ameren Illinois 9.75% 11/15/18 #American Transmission Systems 144A 5.25% 1/15/22 #Calpine 144A 7.50% 2/15/21 7.875% 1/15/23 CenterPoint Energy 5.95% 2/1/17 CMS Energy 4.25% 9/30/15 6.25% 2/1/20 Commonwealth Edison 3.40% 9/1/21 4.00% 8/1/20 5.80% 3/15/18 Duke Energy Carolinas 3.90% 6/15/21 Elwood Energy 8.159% 7/5/26 Florida Power 3.10% 8/15/21 5.65% 6/15/18 *GenOn Energy 9.50% 10/15/18 Great Plains Energy 4.85% 6/1/21 *#Ipalco Enterprises 144A 5.00% 5/1/18 *Mirant Americas 8.50% 10/1/21 #NRG Energy 144A 7.875% 5/15/21 Pennsylvania Electric 5.20% 4/1/20 PPL Electric Utilities 3.00% 9/15/21 Public Service Oklahoma 5.15% 12/1/19 Puget Energy 6.00% 9/1/21 •Puget Sound Energy 6.974% 6/1/67 Southern California Edison 5.50% 8/15/18 •Wisconsin Energy 6.25% 5/15/67 Total Corporate Bonds (cost $56,647,317) Non-Agency Asset-Backed Securities – 0.16% Citicorp Residential Mortgage Securities Series 2006-3 A5 5.948% 11/25/36 Discover Card Master Trust Series 2007-A1 A1 5.65% 3/16/20 John Deere Owner Trust Series 2009-A A4 3.96% 5/16/16 Series 2010-A 4A 2.13% 10/17/16 •Merrill Auto Trust Securitization Series 2007-1 A4 0.267% 12/15/13 Total Non-Agency Asset-Backed Securities (cost $234,418) Non-Agency Collateralized Mortgage Obligations – 0.19% •@Bear Stearns ARM Trust Series 2007-1 3A2 5.38% 2/25/47 Citicorp Mortgage Securities Series 2006-4 3A1 5.50% 8/25/21 Series 2007-1 2A1 5.50% 1/25/22 •Citicorp Mortgage Loan Trust Series 2007-AR8 1A3A 5.745% 8/25/37 •GSR Mortgage Loan Trust Series 2006-AR1 3A1 5.05% 1/25/36 •MASTR ARM Trust Series 2006-2 4A1 4.983% 2/25/36 Total Non-Agency Collateralized Mortgage Obligations (cost $480,082) «Senior Secured Loans – 0.36% Brock Holdings III 10.00% 2/15/18 PQ 6.79% 7/30/15 Texas Competitive Electric Holdings 3.50% 10/10/14 Total Senior Secured Loans (cost $591,681) Sovereign Bonds – 4.99%Δ Chile – 0.49% Chile Government International Bond 5.50% 8/5/20 CLP Croatia – 0.18% #Croatia Government International Bond 144A 6.75% 11/5/19 USD Indonesia – 1.38% Indonesia Treasury Bond 11.00% 11/15/20 IDR Mexico – 0.53% Mexican Bonos 7.75% 12/14/17 MXN Panama – 0.56% Panama Government International Bond 6.70% 1/26/36 USD Peru – 0.28% Republic of Peru 7.35% 7/21/25 Poland – 0.68% Poland Government Bond 5.00% 10/24/13 PLN Poland Government International Bond 5.125% 4/21/21 USD Russia – 0.46% Russia-Eurobond 7.50% 3/31/30 Turkey – 0.13% Turkey Government International Bond 7.375% 2/5/25 Uruguay – 0.30% Uruguay Government International Bond 8.00% 11/18/22 Total Sovereign Bonds (cost $7,277,941) Supranational Bank – 0.73% European Investment Bank 9.625% 4/1/15 TRY Total Supranational Bank (cost $1,189,579) U.S. Treasury Obligations – 0.39% U.S. Treasury Bond 4.375% 5/15/41 USD U.S. Treasury Notes 1.00% 8/31/16 1.50% 7/31/16 *2.125% 8/15/21 2.25% 7/31/18 Total U.S. Treasury Obligations (cost $607,669) Leveraged Non-Recourse Security – 0.00% w#@JPMorgan Fixed Income Pass Through Trust Series 2007-B 144A 8.845% 1/15/87 0 Total Leveraged Non-Recourse Security (cost $425,000) 0 Number of Shares Residual Interest Trust Certificate – 0.00% w#@Freddie Mac Auction Pass Through Trust Series 2007-6 144A 0 Total Residual Interest Trust Certificate (cost $163,257) 0 Exchange-Traded Fund – 2.81% *iShares iBOXX $ High Yield Corporate Bond Fund Total Exchange-Traded Fund (cost $4,499,835) Preferred Stock – 0.64% Alabama Power 5.625% Ally Financial •∏8.50% #144A 7.00% Developers Diversified Realty 7.50% †Freddie Mac 6.02% •GMAC Capital Trust I 8.125% •†PNC Financial Services Group 8.25% ProLogis 6.75% *Vornado Realty 6.625% Total Preferred Stock (cost $1,820,609) Principal Amount° Short-Term Investments – 6.42% ≠Discount Notes – 0.68% Federal Home Loan Bank 0.001% 9/1/11 USD 0.015% 9/1/11 0.02% 9/20/11 0.04% 11/2/11 Freddie Mac 0.05% 11/2/11 Repurchase Agreement – 5.74% BNP Paribas 0.05%, 8/31/11, to be repurchased on 9/1/11, repurchase price $8,986,712 (collateralized by U.S. government obligations 0.50%-6.125% 5/31/13-8/15/29, market value $9,166,442) Total Short-Term Investments (cost $10,054,493) Total Value of Securities Before Securities Lending Collateral – 121.74% (cost $193,944,742) Number of Shares Securities Lending Collateral** – 14.20% Investment Companies BNY Mellon SL DBT II Liquidating Fund Delaware Investments Collateral Fund No.1 @†Mellon GSL Reinvestment Trust II 0 Total Securities Lending Collateral (cost $22,578,836) Total Value of Securities – 135.94% (cost $216,523,578) © Number of Contracts Written Options – (0.02%) Call Options – (0.02%) AHT, Strike Price $7.50, Expires 9/17/11 (MSC) ) ) Total Written Options (premium received $(94,421)) ) Obligation to Return Securities Lending Collateral** – (14.41%) ) Borrowing Under Line of Credit – (25.52%) ) Receivables and Other Assets Net of Other Liabilities – 4.01% Net Assets Applicable to 13,077,201 Shares Outstanding – 100.00% °Principal amount shown is stated in the currency in which each security is denominated. CLP – Chilean Peso GBP – British Pound Sterling IDR – Indonesian Rupiah MXN – Mexican Peso PHP – Philippine Peso PLN – Polish Zloty TRY – Turkish Lira USD – United States Dollar vSecurities have been classified by type of business. †Non income producing security. *Fully or partially on loan. @Illiquid security. At August 31, 2011, the aggregate amount of illiquid securities was $153,161, which represented 0.10% of the Fund’s net assets. See Note 6 in “Notes." ∏Restricted security. These investments are in securities not registered under the Securities Act of 1933, as amended, and have certain restrictions on resale which may limit their liquidity. At August 31, 2011, the aggregate amount of the restricted securities was $354,086, which represented 0.23% of the Fund's net assets. See Note 6 in "Notes." #Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. At August 31, 2011, the aggregate amount of Rule 144A securities was $26,327,899, which represented 16.80% of the Fund’s net assets. See Note 6 in "Notes." •Variable rate security. The rate shown is the rate as of August 31, 2011. Interest rates reset periodically. wPass Through Agreement. Security represents the contractual right to receive a proportionate amount of underlying payments due to the counterparty pursuant to various agreements related to the rescheduling of obligations and the exchange of certain notes. ΦStep coupon bond. Coupon increases or decreases periodically based on a predetermined schedule. Stated rate in effect at August 31, 2011. «Senior Secured Loans generally pay interest at rates which are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally: (i) the prime rate offered by one or more United States banks, (ii) the lending rate offered by one or more European banks such as the London Inter-Bank Offered Rate (LIBOR), and (iii) the certificate of deposit rate. Senior Secured Loans may be subject to restrictions on resale. Stated rate in effect at August 31, 2011. ΔSecurities have been classified by country of origin. Security is being fair valued in accordance with the Fund’s fair valuation policy. At August 31, 2011, the aggregate amount of fair valued securities was $0, which represented 0.00% of the Fund’s net assets. See Note 1 in "Notes." ≠The rate shown is the effective yield at the time of purchase. **See Note 5 in “Notes.” ©Includes $22,066,632 of securities loaned. Summary of Abbreviations: ADR – American Depositary Receipt ARM – Adjustable Rate Mortgage BAML – Bank of America Merrill Lynch BCLY – Barclays Bank CDS – Credit Default Swap CITI – Citigroup Global Markets GNMA – Government National Mortgage Association JPMC – JPMorgan Chase Bank MASTR – Mortgage Asset Securitization Transactions, Inc. MNB – Mellon National Bank NVDR – Non-voting Depository Receipt PIK – Pay-in-kind REIT – Real Estate Investment Trust REMIC – Real Estate Mortgage Investment Conduit S.F. – Single Family yr – Year The following foreign currency exchange contracts and swap contracts were outstanding at August 31, 20111: Foreign Currency Exchange Contracts Unrealized Appreciation Counterparty Contracts to Receive In Exchange For Settlement Date (Depreciation) BAML PHP 10,000,000 USD (235,738 ) 9/30/11 $ ) MNB GBP USD ) 9/1/11 ) $ ) Swap Contracts CDS Contracts Annual Unrealized Swap Notional Protection Termination Appreciation Counterparty Referenced Obligation Value Payments Date (Depreciation) Protection Purchased: ITRAXX Europe Subordinate BCLY Financials 15.1 5 yr CDS $ 1.00% 6/20/16 $ CITI Sara Lee 5 yr CDS 1.00% 3/20/16 ) ITRAXX Europe Subordinate JPMC Financials 15.1 5 yr CDS 1.00% 6/20/16 JPMC Viacom 5 yr CDS 1.00% 9/20/15 ) $ $ Protection Sold/Moody’s Rating: JPMC Comcast 5 yr CDS/Baa $ 1.00% 9/20/15 $ JPMC Tyson Foods CDS/Ba 1.00% 3/20/16 89 $ $ Total $ The use of foreign currency exchange contracts and swap contracts involves elements of market risk and risks in excess of the amounts recognized in the financial statements. The notional values presented above represent the Fund’s (as defined below) total exposure in such contracts, whereas only the net unrealized appreciation (depreciation) is reflected in the Fund’s net assets. 1See Note4 in “Notes.” Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Enhanced Global Dividend and Income Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation — Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as of the time of the regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and ask prices will be used. Securities listed on a foreign exchange are valued at the last quoted sales price on the valuation date. Short-term debt securities are valued at market value. U.S. government and agency securities are valued at the mean between the bid and ask prices. Other debt securities and credit default swap (CDS) contracts are valued based upon valuations provided by an independent pricing service or broker and reviewed by management. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Investment company securities are valued at net asset value per share. Open-end investment companies are valued at their published net asset value. Foreign currency exchange contracts are valued at the mean between the bid and ask prices. Interpolated values are derived when the settlement date of the contract is an interim date for which quotations are not available. Exchange-traded options are valued at the last reported sale price or, if no sales are reported, at the mean between the bid and ask prices. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. The Fund may use fair value pricing more frequently for securities traded primarily in non-U.S. markets because, among other things, most foreign markets close well before the Fund values its securities, generally as of 4:00 p.m. Eastern time. The earlier close of these foreign markets gives rise to the possibility that significant events, including broad market moves, government actions or pronouncements, aftermarket trading, or news events may have occurred in the interim. To account for this, the Fund may frequently value foreign securities using fair value prices based on third-party vendor modeling tools (international fair value pricing). Federal Income Taxes — No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (November 30, 2007 – November 30, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Distributions — The Fund has implemented a managed distribution policy. Under the policy, the Fund is managed with a goal of generating as much of the distribution as possible from net investment income and short-term capital gains. The balance of the distribution will then come from long-term capital gains to the extent permitted, and if necessary, a return of capital. Even though the Fund may realize current year capital gains, such gains may be offset, in whole or in part, by the Fund’s capital loss carryovers from prior years. For federal income tax purposes, the effect of such capital loss carryovers may be to convert (to the extent of such current year gains) what would otherwise be returns of capital into distributions taxable as ordinary income. This tax effect can occur during times of extended market volatility. Under the Regulated Investment Company Modernization Act of 2010, this tax effect attributable to the Fund’s capital loss carryovers (the conversion of returns of capital into distributions taxable as ordinary income) will no longer apply to net capital losses of the Fund arising in Fund tax years beginning after November 30, 2011. The actual determination of the source of the Fund’s distributions can be made only at year-end. Shareholders should receive written notification regarding the actual components and tax treatments of all Fund distributions for the calendar year 2011 in early 2012. Repurchase Agreements — The Fund may purchase certain U.S. government securities subject to the counterparty's agreement to repurchase them at an agreed upon date and price. The counterparty will be required on a daily basis to maintain the value of the collateral subject to the agreement at not less than the repurchase price (including accrued interest). The agreements are conditioned upon the collateral being deposited under the Federal Reserve book-entry system with the Fund's custodian or a third party sub-custodian. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. All open repurchase agreements were entered into on August 31, 2011. To Be Announced Trades — The Fund may contract to purchase securities for a fixed price at a transaction date beyond the customary settlement period (e.g., "when issued," "delayed delivery," "forward commitment," or "TBA transactions") consistent with the Fund's ability to manage its investment portfolio and meet redemption requests. These transactions involve a commitment by the Fund to purchase securities for a predetermined price or yield with payment and delivery taking place more than three days in the future, or after a period longer than the customary settlement period for that type of security. No interest will be earned by the Fund on such purchases until the securities are delivered; however, the market value may change prior to delivery. Foreign Currency Transactions — Transactions denominated in foreign currencies are recorded at the prevailing exchange rates on the valuation date in accordance with the Fund's prospectus. The value of all assets and liabilities denominated in foreign currencies is translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar daily. Transaction gains or losses resulting from changes in exchange rates during the reporting period or upon settlement of the foreign currency transaction are reported in operations for the current period. The Fund generally isolates that portion of realized gains and losses on investments in debt securities, which is due to changes in foreign exchange rates from that which is due to changes in market prices of debt securities. For foreign equity securities, these changes are included in net realized and unrealized gain or loss on investments. The Fund reports certain foreign currency related transactions as components of realized gains (losses) for financial reporting purposes, whereas such components are treated as ordinary income (loss) for federal income tax purposes. Mortgage Dollar Rolls — The Fund may enter into mortgage “dollar rolls” in which the Fund sells mortgage-backed securities for delivery in the current month and simultaneously contracts to repurchase substantially similar (same type, coupon, and maturity) securities on a specified future date. Any difference between the sale price and the purchase price is netted against the interest income foregone on the securities to arrive at an implied borrowing (reverse repurchase) rate. Alternatively, the sale and purchase transactions that constitute the dollar roll can be executed at the same price, with the Fund being paid a fee as consideration for entering into the commitment to purchase. Dollar rolls may be renewed prior to cash settlement and initially may involve only a firm commitment by the Fund to buy a security. The Fund accounts for mortgage-dollar-roll transactions as purchases and sales. These transactions will increase the Fund’s portfolio turnover rate. There were no mortgage dollar rolls open at the end of the period. Use of Estimates — The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other — Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. Taxable non-cash dividends are recorded as dividend income. Discounts and premiums on non-convertible debt securities are amortized to interest income over the lives of the respective securities. Realized gains (losses) on paydowns of asset- and mortgage-backed securities are classified as interest income. Distributions received from investments in Real Estate Investment Trusts (REITs) are recorded as dividend income on the ex-dividend date, subject to reclassification upon notice of the character of such distributions by the issuer. Foreign dividends are also recorded on the ex-dividend date or as soon after the ex-dividend date that the Fund is aware of such dividends, net of all non-rebatable tax withholdings. Withholding taxes on foreign dividends and interest have been recorded in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 2. Investments At August 31, 2011, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At August 31, 2011, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation ) Net unrealized depreciation $ ) For federal income tax purposes, at November 30, 2010, capital loss carryforwards of $53,558,654 may be carried forward and applied against future capital gains. Capital loss carryforwards will expire as follows: $31,310,432 expires in 2016 and $22,248,222 expires in 2017. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the Act) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered all short-term as permitted under previous regulation. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing)
